[Cite as State v. Carpenter, 2013-Ohio-1385.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                          CLERMONT COUNTY




STATE OF OHIO,                                   :
                                                       CASE NO. CA2012-06-041
        Plaintiff-Appellee,                      :
                                                               OPINION
                                                 :              4/8/2013
    - vs -
                                                 :

DEREK D. CARPENTER,                              :

        Defendant-Appellant.                     :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                          Case No. 2011 CR659



D. Vincent Faris, Clermont County Prosecuting Attorney, David Henry Hoffman, 123 North
Third Street, Batavia, Ohio 45103, for plaintiff-appellee

Denise S. Barone, 385 North Street, Batavia, Ohio 45103, for defendant-appellant



        M. POWELL, J.

        {¶ 1} Defendant-appellant, Derek Carpenter, appeals his conviction and sentence in

the Clermont County Court of Common Pleas for aggravated robbery.

        {¶ 2} On November 6, 2009, at about 3:00 a.m., two unidentified individuals robbed

the Thornton gas station on State Route 28 in Miami Township, Ohio. Both individuals wore

hooded sweatshirts, with the hoods pulled down near their eyes, and red bandanas across

their face. One was an African-American male, about six feet tall. He was armed with a
                                                                                  Clermont CA2012-06-041

firearm. The other was a "Mexican-looking," shorter male. Rita Hayes, the store clerk on

duty at the time, was behind the counter. Also present in the store were Michael Young, a

friend of Hayes visiting her, and Greg Mellett, a third-shift employee from a nearby towing

company. Young, who is wheelchair-bound, was in front of the counter. Mellett was in the

back of the store getting ice for his drink.

        {¶ 3} According to Young, the two individuals "came storming into the store." While

the shorter individual stood next to Young, the armed individual went behind the counter, put

his right arm around Hayes' neck, held the gun to Hayes' head with his left hand, and

demanded that she open the cash registers. When Hayes could not remember the code to

open the cash registers, the armed individual hit her in the head a couple of times with the

gun. He also struck her once in the side with the gun. Eventually, Hayes was able to open a

cash register. The armed individual took money out of the cash register, dragged Hayes to a

second cash register, which she was able to open, and took money out of it. The two

individuals then fled the store. Unbeknownst to them, Mellett witnessed the robbery and

called 9-1-1 while it was in progress. When the two individuals left the store, Mellett followed

them outside. As they were fleeing, the individuals dropped some money. Mellett observed

the tall, African-American male pick up the money and flee.

        {¶ 4} The two individuals were eventually identified as appellant (the tall, African-

American male) and Steven Rider (the "Mexican-looking," shorter male). In August 2011,

appellant was indicted on one count of aggravated robbery, with a firearm specification.
                                                                      1
During appellant's jury trial, Rider testified on behalf of the state. Hayes, Young, Mellett, and

Detective Robert Bradford of the Miami Township Police Department also testified on behalf




1. In exchange for Rider's cooperation and testimony before a grand jury and at appellant's trial, the state
agreed to amend his original charge of aggravated robbery (a first-degree felony), with a firearm specification, to
a charge of robbery (a third-degree felony), with no firearm specification.
                                                       -2-
                                                                   Clermont CA2012-06-041

of the state. Appellant did not present witnesses or testify on his behalf.

       {¶ 5} Rider testified that in November 2009, Darrell Mays, Jr. and his girlfriend Angela

Hyden lived together in an apartment complex "right down the road" from the Thornton gas

station. For a few months before November 6, 2009, Rider "hung out" with appellant four or

five times a week, usually in Mays' apartment. Appellant and Mays were "like brothers."

Rider testified that on the evening of November 5, 2009, he, appellant, Mays, Hyden, and a

friend of Rider (Demetri) were in Mays' apartment "drinking, smoking weed, and partying."

       {¶ 6} That evening, Rider saw appellant come out of Mays' bedroom, looking

"flustrated." Shortly after, Mays walked by and told appellant "not to puss out." Eventually,

appellant told Rider that he (appellant) and Mays were going to rob the Thornton gas station.

Appellant and Mays subsequently talked about the robbery, with Mays telling appellant that "if

he was going to do it he needed not to puss out. He needed to just go get it done."

Appellant went into Mays' bedroom and retrieved Hyden's gun from the closet. Appellant,

Rider, Demetri, and another individual then drove to the gas station. It was around midnight.

       {¶ 7} Because there were too many customers at the gas station, the group

abandoned the plan to rob the store and went back to Mays' apartment where they continued

partying, smoking, and drinking. Appellant was "all pumped up" and eager to go back to the

gas station. Around 3:00 a.m., appellant and Rider walked to the gas station and waited

outside for about 30 minutes for customers to leave. Both were wearing red bandanas;

appellant had the gun. Upon realizing that some of the customers were "just hanging out" at

the store (Mellett's tow truck was parked outside the store), appellant and Rider decided to go

ahead and rob the store.

       {¶ 8} Rider next testified about the robbery. His account of the robbery matched for




                                              -3-
                                                                                  Clermont CA2012-06-041

the most part Hayes' and Young's testimony.2 Appellant and Rider then fled the store and

went back to Mays' apartment. As they were fleeing, appellant dropped some money. As

appellant picked up the money, Rider noticed that Mellett was looking at them. Back at the

apartment, the money was split between appellant, Rider, and Mays (for providing the gun).

Rider received $147, the other two received a bigger share.
                                                                                                                  3
        {¶ 9} On April 6, 2011, the jury found appellant guilty of aggravated robbery.

Appellant was subsequently sentenced to eight years in prison.

        {¶ 10} Appellant appeals, raising four assignments of error. His first and second

assignments of error will be addressed together.

        {¶ 11} Assignment of Error No. 1:

        {¶ 12} THE TRIAL COURT ERRED AS A MATTER OF FACT AND LAW WHEN IT

FAILED TO SUSTAIN THE APPELLANT'S OBJECTIONS TO THE INVESTIGATIVE

DETECTIVE BEING PERMITTED TO OFFER HIS OPINION AS TO THE APPELLANT'S

TRUTHFULNESS.

        {¶ 13} Assignment of Error No. 2:

        {¶ 14} THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT IN

ALLOWING THE POLICE OFFICER TO TESTIFY TO HIS BODY LANGUAGE.

        {¶ 15} Appellant argues the trial court erred in allowing Detective Bradford to testify

about appellant's body language and truthfulness during an interview with the detective.

        {¶ 16} During his investigation of the robbery, Detective Bradford interviewed appellant

twice. The audiotapes of the interviews were played to the jury. At trial, the detective testified


2. Young testified that the Mexican-looking, shorter male stood next to him and told him not to move or his life
would be threatened. Rider testified he stood next to Young and told him not to move but denied he threatened
Young.

3. The jury found appellant guilty of aggravated robbery without the firearm specification. The record shows,
and the trial court so noted during the sentencing hearing, that the firearm specification was inadvertently omitted
from the jury instructions and the verdict form.
                                                        -4-
                                                                   Clermont CA2012-06-041

about his training with regard to interviewing and interrogating techniques. The detective

stated that "one of the biggest things on interviews isn't so much what people are saying, but

the body language that is associated with what they're saying[.]" The detective explained

that:

              [T]raining is teaching us how to read people and, you know,
              determine whether or not they're being open with us, or if we're
              closing off with somebody, or how to turn the interview. * * * And
              it's steering that interview based on their body language to make
              sure that we are, you know, getting truthful responses and that
              we are getting, you know, and that we are not pushing people the
              wrong way, or we're not shutting people down prematurely in an
              interview. And a lot of that is based on the body language as
              well as the responses they are giving has a lot to do with, you
              know, the answers they're giving and the credence you leave to
              those answers.

        {¶ 17} The detective next testified about appellant's body language during his first

interview. The detective stated that appellant "appeared to be very nervous, especially when

I came to the point of making the accusation of the robbery," "was very standoffish" in his

demeanor, and was "guarded." The detective further stated that appellant

              didn't want to answer the questions. Whenever he would answer
              the questions they were very self-serving answers. Some of the
              answers that were given at first were that he would go into
              Thornton's, and then that he wouldn't go into Thornton's. You
              know, that he'd only been in there a couple of times. * * * [Y]ou
              know, they were very self-serving, very limiting. That in
              conjunction with the body language of being kind of standoffish
              on answering a question, he's very guarded with that. You know,
              it led me to believe that * * * there was some deception there,
              and I was not getting the complete truth based upon my training
              and experience in interviewing people. I didn't feel like I was
              getting complete actual per - - effectual answers.

Defense counsel unsuccessfully objected to the detective's testimony regarding his training in

body language and appellant's body language and truthfulness during the interview.

        {¶ 18} Appellant argues Detective Bradford's testimony regarding appellant's body

language and truthfulness was improperly admitted in violation of State v. Boston, 46 Ohio


                                             -5-
                                                                       Clermont CA2012-06-041

St.3d 108 (1989).

       {¶ 19} In Boston, the Ohio Supreme Court held that an expert witness may not testify

as to his opinion of the veracity of a witness' statement, and that it was error for the trial court

to admit an expert's testimony that the victim had been truthful. Id. at 128-129. The supreme

court emphasized that "[i]n our system of justice it is the fact finder, not the so-called expert

or lay witnesses, who bears the burden of assessing the credibility and veracity of

witnesses." Id. at 129.

       {¶ 20} Subsequently, the supreme court held that "[a] police officer's opinion that an

accused is being untruthful is inadmissible." State v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-

2, ¶ 122. Likewise, Ohio appellate courts have applied the Boston rule to police officers,

even when testifying as lay witnesses, because "jurors are likely to perceive police officers as

expert witnesses, especially when such officers are giving opinions about the present case

based upon their previous experiences with other cases." State v. Miller, 2d Dist. No. 18102,

2001 WL 62793, *5 (Jan. 26, 2001). See also State v. Potter, 8th Dist. No. 81037, 2003-

Ohio-1338; State v. Withrow, 11th Dist. No. 2011-A-0067, 2012-Ohio-4887.

       {¶ 21} "Boston violations are subject to harmless-error review under Crim.R. 52(A)."

State v. Richcreek, 196 Ohio App. 3d 505, 2011-Ohio-4686, ¶ 108 (6th Dist.). In determining

whether the error was prejudicial or harmless, a reviewing court must read the entire record,

disregarding the objectionable evidence, and then determine whether there was

overwhelming evidence to support the guilty verdict. See Withrow; State v. Davis, 44 Ohio

App.2d 335 (8th Dist.1975).

       {¶ 22} We find that the trial court did not err in allowing Detective Bradford to testify

that appellant "appeared to be very nervous," "was very standoffish" in his demeanor, and

was "guarded" during his first interview. The detective observed appellant's behavior and his

testimony was simply a comment about appellant's demeanor during the interview. The
                                                -6-
                                                                     Clermont CA2012-06-041

detective did not testify that he believed appellant was or was not telling the truth. See Davis,

2008-Ohio-2 at ¶ 120; State v. Burchett, 12th Dist. Nos. CA2003-09-017 and CA2003-09-

018, 2004-Ohio-4983, ¶ 20; State v. Adrian, 168 Ohio App. 3d 300, 2006-Ohio-4143, ¶ 55 (2d

Dist.); and State v. Whitfield, 2d Dist. No. 22432, 2009-Ohio-293, ¶ 28.

       {¶ 23} By contrast, we find that the trial court erred in allowing the detective to testify

that appellant's answers were "very self-serving, very limiting" and that "there was some

deception there" because the detective "was not getting the complete truth" or "effectual

answers." Clearly, such testimony expressed the detective's opinion that appellant was being

untruthful and was erroneously admitted. Davis at ¶ 123.

       {¶ 24} Nevertheless, such error does not warrant a reversal of the jury's verdict. A

thorough review of the entire record, disregarding the detective's foregoing testimony, shows

overwhelming evidence of appellant's guilt. First, the testimony of Rider, one of the two

individuals who robbed the gas station, clearly identified appellant as the tall, armed, African-

American male who robbed the gas station alongside Rider. As stated earlier, Rider's

account of the robbery matched what Hayes and Young witnessed and experienced during

the robbery. The armed individual held the gun with his left hand during the entire robbery.

The parties stipulated at trial that a month after the robbery, appellant was seen signing a

form with his left hand.

       {¶ 25} Evidence at trial of appellant's height and weight the year before and the year

after the robbery, and a still photo of the armed individual entering the store showed that the

armed individual's height and weight were very similar to appellant's. During his interviews

with Detective Bradford (which recordings were played to the jury), appellant provided

inconsistent statements as to whether and how often he would go to the station, and as to

whether he knew Rider and how often he would see him. Appellant admitted being in Mays'

apartment on November 5, 2009 but denied knowing anything about the robbery and did not
                                               -7-
                                                                    Clermont CA2012-06-041

recall anybody talking about a robbery. Later in the interview, appellant remembered being

at a party and hearing several teenagers say "they were going to go rob somebody, or go sell

some drugs, or something. They just got a little talk about how they was going to get some

money."

       {¶ 26} In light of the foregoing evidence, we find that allowing the jury to hear the

detective's testimony regarding appellant's "self-serving, very limiting" and deceptive answers

was harmless.

       {¶ 27} Appellant also argues that the detective's interpretation of appellant's reactions

during the interview denied him the right to confrontation in violation of Crawford v.

Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004). In Crawford, the United States Supreme

Court held that the Confrontation Clause bars "testimonial statements of a witness who did

not appear at trial unless [the witness] was unavailable to testify, and the defendant had a

prior opportunity for cross-examination." Id. at 53–54. Crawford does not apply to the

detective's testimony about appellant's statements because appellant is the accused. Davis,

2008-Ohio-2 at ¶ 127.

       {¶ 28} Finally, appellant argues his trial counsel was ineffective because he not only

failed to "make these critical issues abundantly clear" to the trial court, he also

"extensively" cross-examined the detective regarding "his purported expertise in body

language."

       {¶ 29} To establish ineffective assistance of counsel, appellant must show that his trial

counsel's performance was both deficient and prejudicial. Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052 (1984); State v. Bradley, 42 Ohio St. 3d 136, 141-142 (1989).

With respect to deficiency, appellant must show that his counsel's performance "fell below an

objective standard of reasonableness." Strickland at 688. With respect to prejudice,

appellant must show that there is a reasonable probability that, but for his counsel's
                                              -8-
                                                                       Clermont CA2012-06-041

unprofessional errors, the outcome of the proceeding would have been different. Id. at 694.

"A defendant's failure to satisfy one prong of the Strickland test negates a court's need to

consider the other." State v. Madrigal, 87 Ohio St. 3d 378, 389 (2000); State v. Gilbert, 12th

Dist. No. CA2010-09-240, 2011-Ohio-4340, ¶ 73.

       {¶ 30} We disagree with appellant's assertions that defense counsel failed to "make

these critical issues abundantly clear" to the trial court and "extensively" cross-examined the

detective regarding "his purported expertise in body language." In addition, in light of our

holding that the admission of the detective's testimony was harmless error, we find that

appellant has not met the prejudice prong of the Strickland test. See Davis, 2008-Ohio-2 at ¶

132. Appellant did not receive ineffective assistance of counsel at trial.

       {¶ 31} Appellant's first and second assignments of error are overruled.

       {¶ 32} Assignment of Error No. 3:

       {¶ 33} THE EVIDENCE WAS INSUFFICIENT AS A MATTER OF LAW AND/OR

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE TO SUSTAIN APPELLANT'S

CONVICTIONS.

       {¶ 34} Although appellant's assignment of error asserts that his aggravated robbery

conviction was supported by insufficient evidence and was against the manifest weight of the

evidence (and provides the applicable standards of review), his argument only challenges the

detective's testimony regarding appellant's body language and truthfulness. We choose

substance over form and will address the issues raised in appellant's argument rather than

those raised in his assignment of error. See Elyria v. Tress, 73 Ohio App. 3d 5 (9th

Dist.1991).

       {¶ 35} Appellant first argues that the trial court erred in allowing the detective to testify

about appellant's body language and truthfulness because such testimony violated

appellant's confrontation rights. We addressed and rejected these issues under appellant's
                                                -9-
                                                                    Clermont CA2012-06-041

first and second assignments of error. Appellant's argument is accordingly not well-taken.

       {¶ 36} Appellant also argues that the detective's testimony regarding appellant's body

language was improperly allowed because the detective was never properly established as

an expert in body language in violation of Evid.R. 702. According to appellant, "[n]ot one

scintilla of evidence was offered to establish the Prosecutor's position that the Detective was

an expert in testifying to the Appellant's body language."

       {¶ 37} Appellant's argument is not well-taken. The state never offered the detective as

an expert in body language. The trial court specifically found that the detective was not an

expert. The court also indirectly found that because the detective was testifying as a

layperson, his testimony about appellant's body language was admissible. Thus, Evid.R. 702

is not applicable. The detective did not provide expert testimony. Rather, he testified about

his training and experience in conducting interviews, specifically including what matters to

observe. He then testified about his observations of appellant during the interviews. The

detective observed appellant, and appellant's demeanor was relevant in showing his

evasiveness and reticence. See Davis, 2008-Ohio-2 at ¶ 120 (finding that a detective's

testimony about a defendant's reaction during an interview satisfied both requirements of

Evid.R. 701 and was admissible as lay opinion).

       {¶ 38} Appellant's third assignment of error is overruled.

       {¶ 39} Assignment of Error No. 4:

       {¶ 40} THE TRIAL COURT ERRED IN IMPOSING AN EIGHT YEAR SENTENCE

FOR THE CONVICTIONS HEREIN.

       {¶ 41} Appellant argues that because the trial court acknowledged during the

sentencing hearing that it could not predict appellant's future behavior and likelihood of

recidivism based on his criminal record, the trial court abused its discretion in sentencing him

to eight years in prison.
                                             - 10 -
                                                                    Clermont CA2012-06-041

       {¶ 42} Appellate courts apply a two-step procedure when reviewing felony sentences.

First, an appellate court must review the sentence to determine whether the sentence is

clearly and convincingly contrary to law. State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912,

¶ 26. If this first prong is satisfied, the sentencing court's decision is then reviewed for an

abuse of discretion. Id. at ¶ 4. An abuse of discretion implies that the court's attitude is

unreasonable, arbitrary, or unconscionable. State v. Jackson, 107 Ohio St. 3d 53, 2005-

Ohio-5981, ¶ 181.

       {¶ 43} Under the first prong of Kalish, a sentence is not clearly and convincingly

contrary to law where the trial court considers the purposes and principles of sentencing

under R.C. 2929.11 as well as the seriousness and recidivism factors listed in R.C. 2929.12,

properly applies postrelease control, and sentences a defendant within the permissible

statutory range. Kalish at ¶ 18; State v. Jones, 12th Dist. No. CA2012-03-049, 2013-Ohio-

150, ¶ 48.

       {¶ 44} Upon review of the record, we find that appellant's sentence is not contrary to

law. The trial court stated it considered the purposes and principles of sentencing under R.C.

2929.11 and balanced the seriousness and recidivism factors listed in R.C. 2929.12. Kalish,

2008-Ohio-4912 at ¶ 18. Moreover, the trial court properly applied postrelease control and

sentenced appellant within the applicable statutory range.

       {¶ 45} We further find that the trial court did not abuse its discretion in sentencing

appellant to eight years in prison. Appellant is correct that during the sentencing hearing, the

trial court acknowledged that appellant's criminal record was not a good predictor of his

likelihood of recidivism, unlike other offenders. However, the trial court also emphasized the

seriousness and egregiousness of the offense, regardless of whether the gun was unloaded,

the fact the robbery was calculated, and the physical harm and serious psychological harm

suffered by Hayes. The trial court also considered appellant's juvenile criminal record which
                                             - 11 -
                                                                  Clermont CA2012-06-041

revealed he was adjudicated delinquent multiple times, his criminal record as an adult, and

the fact he was under "some form of community control" at the time he committed the

robbery.

      {¶ 46} In light of the foregoing, appellant's fourth assignment of error is overruled.

      {¶ 47} Judgment affirmed.


      HENDRICKSON, P.J., and S. POWELL, J., concur.




                                            - 12 -